Exhibit 10.51
FIRST AMENDMENT
TO THE
CHANGE IN CONTROL AGREEMENT
     This First Amendment to the Change in Control Agreement (“Amendment”) is
made and entered into as of March 3, 2009 by and between Specialty Underwriters’
Alliance, Inc., a Delaware corporation, and its subsidiaries and affiliates (the
“Company”) and Daniel A. Cacchione (the “Employee”), and amends the Change in
Control Agreement (“Agreement”) entered into by the parties on April 7, 2008.
Any terms defined in the Agreement and used herein shall have the same meaning
in this Amendment as in the Agreement. In the event that any provision of this
Amendment and any provision of the Agreement are inconsistent or conflicting,
the inconsistent or conflicting provision of this Amendment shall be and
constitute an amendment of the Agreement and shall control, but only to the
extent that such provision is inconsistent or conflicting with the Agreement.
Any capitalized terms not defined herein shall be defined as in the Agreement.
RECITALS
     WHEREAS, the Employee received a promotion from Vice President to Senior
Vice President January 1, 2009; and
     WHEREAS, the Company has different terms for its change in control
agreements with its Senior Vice Presidents than it does with its Vice
Presidents; and
     WHEREAS, the Company desires to conform the Employee’s Agreement to its
other change in control agreements entered into with other Senior Vice
Presidents;
     NOW THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, the parties wish to amend the Agreement as follows:

1.   Section (A)(i) shall be deleted in its entirety and replaced with the
following:       “The Company shall pay to the Employee an amount equal to the
sum of (a) two times the Employee’s annual base salary and (b) any unreimbursed
business expenses or other amounts due to the Employee from the Company as of
the Employee’s date of termination.”

2.   No Right to Employment. No provision of this Amendment shall give Employee
any right to continue in the employ of the Company or any of its Affiliates,
create any inference as to the length of employment of Employee, affect the
right of the Company or its Affiliates to terminate the employment of Employee,
with or without cause, or give Employee any right to participate in any employee
welfare or benefit plan or other program of the Company or any of its
Affiliates.

3.   Governing Law. This Amendment will be governed by, and construed and
enforced in accordance with, the laws of the State of Illinois without giving
effect to any principles of conflict of laws. Each party hereby irrevocably
submits to the non-exclusive jurisdiction of the state and federal courts
sitting in the State of Illinois, for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the

 



--------------------------------------------------------------------------------



 



    address for such notices to it under this Amendment and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.   4.   Binding Effect. This
Amendment will be binding upon and inure to the benefit of Employee, the
Company, and their respective successors and permitted assigns. The Company will
be entitled to assign its rights and duties under this Amendment provided that
the Company will remain liable to Employee should such assignee fail to perform
its obligations under this Amendment.   5.   No Strict Construction. The
language used in this Amendment will be deemed to be the language chosen by the
parties to express their mutual intent, and no rule of strict construction will
be applied against any person.       IN WITNESS WHEREOF, the parties hereto have
caused this Amendment to be executed on their behalf by their duly authorized
officers as of the day, month and year above written.

          SPECIALTY UNDERWRITERS’ ALLIANCE, INC.    
 
       
By:
   
 
   
Name:
  Courtney C. Smith    
Title:
  President & Chief Executive Officer    
 
        EMPLOYEE    
 
       
By:
   
 
   
Name:
  Daniel Cacchione    
Title:
  Senior Vice President &
Chief Underwriting Officer    

2